TERRY LACLAIRE (SMITH) MARTIN,           )
                                         )
      Plaintiff/Appellee,                )
                                         )   Appeal No.
                                         )   01-A-01-9507-GS-00292
VS.                                      )
                                         )   Wilson General Sessions
                                         )   No. 4219
RAY WILLARD MARTIN,                      )

      Defendant/Appellant.
                                         )
                                         )
                                                               FILED
                                                                 Nov. 9, 1995

                     COURT OF APPEALS OF TENNESSEE            Cecil Crowson, Jr.
                       MIDDLE SECTION AT NASHVILLE              Appellate Court Clerk



APPEALED FROM THE GENERAL SESSIONS COURT OF WILSON COUNTY
AT LEBANON, TENNESSEE

THE HONORABLE ROBERT HAMILTON, JUDGE




GRAYSON SMITH CANNON
CANNON, CANNON & COOPER, P.C.
One NorthChase
1000 NorthChase Drive, Suite 109
P. O. Box 749
Goodlettsville, Tennessee 37070-0749
       Attorney for Plaintiff/Appellee

GEORGE J. DUZANE
DUZANE, KOOPERMAN & MONDELLI
One Church Street, Suite 300
Nashville, Tennessee 37201
      Attorney for Defendant/Appellant




                            AFFIRMED AND REMANDED




                                             BEN H. CANTRELL, JUDGE




CONCUR:
TODD, P.J., M.S.
LEWIS, J.
                                MEMORANDUM OPINION1



                  The General Sessions Court of Wilson County granted the wife a divorce

after a six month marriage. The court ordered the marital residence sold and the wife

paid $2,000 for her attorney's fees and $10,000 to equalize her equity in the property.

After the deductions, the balance of the equity was to be split evenly between the

parties.



                  On appeal the appellant has raised issues concerning the $2,000 and

the $10,000 awarded to the wife, and the wife has asked the court to award her

additional fees for her attorney's services on appeal.



                  We concur in the findings of the court below and, therefore, affirm that

court's final judgment. In addition, we are of the opinion that the appellee is entitled

to attorney's fees on appeal.             We remand the case to the trial court for the

determination of the amount to which the appellee is entitled.



                  Tax the costs on appeal to the appellant.




                                                   _________________________________
                                                   BEN H. CANTRELL, JUDGE




       1
           Rule 10(b) of the Rules of the Court of Appeals reads as follows:

                The Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by mem orandum opinion when
       a form al opinion would have no pre cedentia l value. W hen a case is decided by
       mem orandum opinion it sha ll be designated "ME MO RA ND UM OP INIO N," shall not be
       published, and shall not be cited or relied on for any reason in a subsequent unrelated
       case.

                                                  -2-
CONCUR:




_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION




_______________________________
SAMUEL L. LEWIS, JUDGE




                                  -3-